Citation Nr: 1203554	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  05-32 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming



THE ISSUE

Entitlement to a rating in excess of 10 percent for a postoperative right shoulder disability.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1994 to August 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Cheyenne, Wyoming Department of Veterans Affairs (VA) Regional Office (RO), that, in pertinent part, granted service connection for right shoulder rotator cuff tendonitis, rated 0 percent, effective August 31, 2004.  A September 2005 rating decision (by the Denver RO) increased the rating for the right shoulder disability to 10 percent, effective August 31, 2004.  In June 2008, October 2009, and December 2010 the Board remanded this matter for further development.  

An October 2010 rating decision assigned a temporary total (100%) convalescence rating for the period from March 13, 2006 until April 30, 2006.  Consequently, the rating for that period of time is not for consideration.  [The Veteran has not expressed disagreement with the effective dates assigned for the convalescent rating.]


FINDING OF FACT

At no time during the appeal period is the Veteran's post-operative right shoulder disability shown to have been manifested by limitation of motion at the shoulder level (including due to pain).


CONCLUSION OF LAW

A rating in excess of 10 percent for post-operative right shoulder disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes (Codes) 5024, 5201 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

This appeal is from the initial rating assigned with the grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, disability ratings, and effective dates has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  The Veteran is exercising his right to appeal the rating assigned.  Regardless, a September 2005 statement of the case (SOC) properly provided the Veteran notice on the downstream issue of an increased initial rating, including of the criteria for rating rotator cuff tendonitis, of what the evidence showed, and why the current rating was assigned.  He has had ample opportunity to respond and supplement the record.  It is not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008). 

The Veteran's service treatment records (STRs) are associated with his claims file, and pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in July 2004, January 2009 and April 2010.  The Veteran's claims file was reviewed in conjunction with the examinations, the examiners considered the Veteran's reported medical history, and the examination reports reflect thorough evaluations, with notation of all findings necessary for proper determinations in this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The December 2010 Board remand noted that records of right shoulder postop treatment from Cheyenne Surgery Center had not been obtained and, on remand, the Veteran would have further opportunity to provide the necessary release for another attempt to obtain the complete records (including follow-up reports) related to the March 2006 right shoulder surgery.  [These records were previously requested by the Board in the June 2008 and October 2009 remands.]  In December 2010, the RO sent the Veteran a letter at his current address of record asking him to submit VA Form 21-4142, Authorization and Consent to Release Information to VA, so VA could obtain his treatment records; he did not respond.  VA is unable to obtain these private treatment records without the releases from the Veteran.  The duty to assist is not a one-way street.  A Veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Hence, the RO's actions have substantially complied with the December 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial [i.e., rather than strict] compliance with the Board's remand instructions).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can practically be determined, the average impairment of earning capacity due to the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where (as here) the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board finds that staged ratings are not warranted for the Veteran's right shoulder rotator cuff tendonitis because the symptoms of this disability have not varied considerably during the appeal period. 

The Veteran's service-connected right shoulder disability is rated under Code 5024 (tenosynovitis).  The entities listed under Codes 5013 to 5024 are to be rated on limitation of motion of the affected parts, as arthritis, degenerative. 

Limitation of should motion is rated under Code 5201.  Code 5201 does not provide for a 0 percent rating.  The minimum rating under that code (to be assigned where there is limitation at the shoulder level) is 20 percent.  Limitation of major extremity motion to midway between the side and shoulder level warrants a 30 percent rating.  Limitation of major arm motion to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a.

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Normal ranges of shoulder motion are flexion - 180 degrees; abduction - 180 degrees; and external and internal rotation - 90 degrees each.  38 C.F.R. § 4.71, Plate I. 

The Veteran's right upper extremity is his dominant extremity (as noted on VA examinations).  See 38 C.F.R. § 4.69 (a distinction is made between muscle groups of major (dominant) and minor extremities for rating purposes, and only one extremity is to be considered major).

Under 38 C.F.R. § 4.71a, Code 5003, a 10 percent (maximum) rating is warranted for arthritis of a major joint where there is painful motion, but limited to less than a compensable degree.  

When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In rating disabilities of the musculoskeletal system, additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45.  Functional impairment shall also be evaluated on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity. 

On July 2004 VA examination, the Veteran complained of continued pain on top of either shoulder when he reached or raised his arm above shoulder height.  Such activity caused pain at the top of the shoulder which remained until he lowered the arm.  He was unable to carry a rucksack and did not do overhead work because of his shoulders.  Examination of the shoulders found no crepitus or point tenderness to palpation and the musculature of the shoulders was symmetrical.  Right shoulder abduction was to 131 degrees, forward flexion was to 161 degrees, and external rotation was to 78 degrees with pain evident at the end of each of these ranges of motion.  Internal rotation was to 74 degrees without pain.  There were no additional limitations to range of motion after repetitive motion and there were no flare-ups.  X-rays of the right shoulder showed hypertrophy along the superior margin of the distal right clavicle, probably palpable, and mild lateral downsloping.  

In his September 2004 notice of disagreement, the Veteran complained of constant shoulder pain with limited range of motion due to a painful joint; in his October 2005 Substantive Appeal, he reported that when he lifts his right arm above his shoulder, he has pain and cannot continue to work.

Private treatment records show that the Veteran complained of increased right shoulder pain in February 2006, when he returned to weightlifting.  Physical examination revealed pain to palpation over the acromioclavicular (AC) joint, Neer and Hawkins impingement signs grossly positive, and some evidence of pain on testing of the biceps tendon for likely tendinopathy (with the tendon appearing to be intact on exam).  Rotator cuff strength was 4+/5 but there was discomfort with the arm abducted to 90 degrees, none with the arm at the side.  There was palpable superior spurring at the AC joint and crepitus in this area with range of motion.  Range of motion was complete in forward flexion and abduction.  The impression was AC arthropathy with impingement, right shoulder, rotator cuff tendinopathy versus partial tear and biceps tendinopathy versus partial tear, with magnetic resonance imaging (MRI) showing biceps intact.  

In March 2006, the Veteran underwent right shoulder arthroscopic surgery, Neer partial acromionectomy, arthroscopic distal clavicle excision, debridement of inferior surface partial rotator cuff tears, and debridement of superior labrum partial tears.  [Notably, the reports of follow-up treatment are not available for review as the Veteran has declined to submit releases.]  

On January 2009 VA fee basis examination, the Veteran's right shoulder exhibted weakness, stiffness, fatigability, and pain (rated 4-5 on a scale of 10).  He could lay on his shoulder, but was unable to sleep on it; picking up or carrying was limited to 50 pounds using both hands, and 10-20 pounds using only one.  He reported flare-ups a few times per week precipitated by overhead movements or laying on the shoulder when the pain was 6-7 (on a scale to 10) and arm mobility was painfully restricted.  

Right shoulder passive range of motion (with support of the examiner) was abduction to 162 degrees, forward elevation to 180 degrees, external rotation to 74 degrees and internal rotation to 90 degrees.  Right shoulder active range of motion (against gravity) was abduction to 122 degrees, forward elevation to 178 degrees, external rotation to 74 degrees and internal rotation to 90 degrees.  Right shoulder motion against strong resistance (tested in 90 degree abduction/elevation) was abduction to 90 degrees and forward elevation to 90 degrees.  The onset of pain was at 90 degrees abduction and elevation, 74 degrees external rotation and there was no pain on internal rotation.  Right shoulder weakness, fatigability and endurance (after 3 repetitions) appeared at 152 degrees of abduction, 143 degrees of extension, 74 degrees of external rotation and 90 degrees of internal rotation.  The examiner noted that the painfully limited abduction of the shoulders produced the greatest functional impact.  

Regarding objective evidence of painful motion and local tenderness at different sites, the examiner noted:  

The right shoulder joint presents with 3 star shaped small arthroscopic incisions, which are all nontender and unremarkable.  The right shoulder hangs down a little.  The right scapula protrudes remarkably in the back during elevation of the right shoulder.  Supraspinatus muscle atrophy with a secondarily lowered right trapezius muscle and mild rhomboid muscle atrophy is noted.  The insertion of the right levator scapulae muscle is hard and painful on pressure.  No muscle atrophy is present in the right arm muscles.  The shoulder joint itself demonstrates no enlargement or degenerative deformation.  There is pain on motion determinable during all motions except of the internal rotation.  Right-sided muscular weakness and diminished power of abduction and external rotation is noted.  
The examiner also noted that the Veteran avoids any abduction over 90 degrees as well as too far external rotation.  All shoulder motions were performed with normal speed until pain set in.  

An MRI of the right shoulder revealed slight postoperative residuals in the area of the rotator cuff, otherwise, about normal for age, without evidence of major degeneration.  The diagnosis was suprascapular neuropathy with muscle wasting in the dorsal right (major) shoulder and status post surgery of previously co-existing impingement syndrome, resulting in persistent painful limitation of right shoulder motion and function with persistent pain on use, morning stiffness, and diminished shoulder joint power during abduction and external rotation of the joint, responding very little to prescribed NSAIDs (nonsteroidal inflammatory drugs) at night.  

VA treatment records show that the Veteran complained of right shoulder pain in February 2010.  Examination of the right shoulder showed subluxation, marked right scapular winging, right serratus/trap atrophy, sloping shoulder, and full range of motion.  The assessment was shoulder pain secondary to peripheral nerve injury, history of shoulder impingement and clavicular resection.  On orthopedic consultation, range of motion was good and there was pain at the anterior tip of the shoulder especially with the arm held to the side in the L position.  The examiner noted that he was "trying to get this patient to understand that as long as he plays volleyball he may continue to have problems."  A February 2010 right shoulder X-ray report showed no evidence of acute fracture or dislocation.  A March 2010 electromyographic (EMG) study showed normal sensory and motor studies and no membrane instability in the muscles.  The findings were normal study with no EDX (electrodiagnostic) evidence of long thoracic neuropathy, accessory neuropathy, or dorsal scapular neuropathy.  

On April 2010 VA examination, the Veteran reported increased right shoulder pain and stiffness, limitation in his activities of daily living, and aggravation of pain when playing volleyball (mild weekly flare-ups were precipitated by volleyball and alleviated by rest, medication and application of ice).  The pain was worse with overhead activities.  General joint findings were crepitus, tenderness and weakenss.  Right shoulder abduction was to 150 degrees, flexion was to 100 degrees, external rotation was to 40 degrees and internal rotation was to 60 degrees.  There was objective evidence of pain on active and repetitive motion but no additional limitation of motion after repetitive motion.  The Veteran was employed full-time in a mailroom and had problems with pain on lifting and carrying; the examiner commented that his workplace made accommodations by assigning him different duties.  The diagnosis was right shoulder tendonitis and impingement status post distal clavicle resection rule out sprain vs tear.  

An April 2010 right shoulder MRI did not find a rotator cuff tear; there was minimal focal articular surface fraying involving the supraspinatus and infraspinatus tendons; there was no disproportionate muscle atrophy.  The distal clavicle had been surgically resected; the acromion had a curved undersurface; there was no fluid distension of the subacromial-subdeltoid bursa; the biceps tendon had a normal appearance.  The humeral head was well located within the glenoid fossa; there was no acute fracture or humeral Hill-Sachs defect; there was no gross cartilage defect; there was no labral defect; and there was no glenohumeral joint effusion.  

The Veteran's postoperative right shoulder disability is currently rated 10 percent under Codes 5024-5003-5201 (and 38 C.F.R. § 4.31), i.e., as degenerative arthritis, based on limitation of motion (where the limitation is to less than a compensable degree, under Code 5201), and under Code 5003 for arthritis with painful motion.  As 10 percent is the maximum rating available for a single major joint under Code 5003, consideration must turn to the Code 5201 criteria (for ratings based on limitation of motion).  To warrant the next higher (20 percent) rating under Code 5201, the Veteran  must show limitation of motion at the shoulder level.  Examinations have consistently revealed that although there is noted pain on motion, limitation of motion at the shoulder level has not been found.  The Board notes specifically that while pain has appeared at 90 degrees (which is at the shoulder level) the Veteran has been able to proceed with active shoulder motion beyond that level, and that the greatest degree of actual limitation of motion due to pain has been at 122 degrees (See January 2009 fee basis examination report).  Significantly, while examination found pain with repetitive motion, there was no further limitation of motion with repetitive motion (See April 2010 VA examination report).   Thus, even with consideration of the Veteran's complaints of functional loss and associated DeLuca factors of pain, flare-ups, and limitation of motion on repetitive use, the ranges of motion found do not show limitation at the shoulder level (or less) so as to warrant the next higher, 20 percent, rating (the minimum compensable rating under Code 5201.)  

Other potentially applicable Codes include Code 5200 (for scapulohumeral ankylosis), Code 5202 (for impairment of the humerus, including loss of head of the humerus; nonunion, fibrous union, or malunion of the humerus; or recurrent dislocation at the scapulohumeral joint), or Code 5203 (for impairment of the clavicle or scapula, based on malunion, nonunion or dislocation).  As the record is silent for any such pathology, a higher rating under these Codes is not indicated. 

The Board also has considered whether this matter warrants referral for extraschedular consideration.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that schedular criteria are inadequate, i.e., whether there are manifestations of impairment that are not encompassed by the schedular criteria.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extraschedular rating. 

Here, comparing the manifestations of the Veteran's right shoulder rotator cuff tendonitis and associated impairment shown to the rating schedule, the Board finds that degree of disability shown throughout the entire period under consideration is wholly encompassed by the schedular criteria, and consequently those criteria are not inadequate.  Therefore, referral for consideration of an extraschedular rating is not necessary.  The Board notes that the Veteran has reported related occupational impairment in the form of inability to do heavy lifting or carrying; however, he has also indicated that accommodations have been made for this by his receiving assignments to other (less strenuous duties).  The Board also notes that when the Veteran has been seen for right shoulder complaints, he has reported exacerbations precipitated by strenuous activities, such as lifting, playing volleyball, and weightlifting (some of which he has continued throughout-despite being admonished by care-providers to avoid such strenuous activity).  Significantly, disability ratings are assigned based on ability to function under ordinary conditions of daily life [and therefore not the inability to function in strenuous activities that are inconsistent with the nature and severity of the disability at issue].  See 38 C.F.R. § 4.10.

Finally, the Board notes that the Veteran is employed and that the matter of a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The preponderance of the evidence is against the Veteran's claim; therefore, it must be denied.


ORDER

A rating in excess of 10 percent for right shoulder disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


